—Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered February 24, 1998, convicting him of murder in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress incriminating statements he made to law enforcement authorities (see, People v King, 266 AD2d 239; People v Ortiz, 265 AD2d 579; People v Dougherty, 251 AD2d 344).
The trial court correctly determined that certain statements which the decedent made before his death qualified as dying declarations (see, People v Nieves, 67 NY2d 125; People v Harris, 180 AD2d 819).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Woods, 126 AD2d 766). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.